Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…transmitting a first pulse through a power transmitting coil in each of a plurality of charging circuits; determining peak voltage at nodes in the plurality of charging circuits, each node coupling a power transmitting coil to a corresponding capacitor in one charging circuit in the plurality of charging circuits… determining that a node having a minimum peak voltage responsive to the first pulse is associated with a first charging circuit in the plurality of charging circuits…” in combination with the remaining limitations of independent claim 1. Dependent claims 2-9 are also allowed.

Regarding claim 10, the prior art does not disclose or suggest the following:
“…transmit a first pulse through a power transmitting coil in each of a plurality of charging circuits; determine peak voltage at nodes in the plurality of charging circuits, each node coupling a power transmitting coil to a corresponding capacitor in one charging circuit in the plurality of charging circuits… determine that a node having a minimum peak voltage responsive to the first pulse is associated with a first charging circuit in the plurality of charging circuits…” in combination with the remaining limitations of independent claim 10. Dependent claims 11-16 are also allowed.
Regarding claim 17, the prior art does not disclose or suggest the following:
“…a controller configured to: cause a first pulse to be transmitted through a power transmitting coil in each of the plurality of charging circuits; determine peak voltage at each of the nodes in the plurality of charging circuits… determine that a node having a minimum peak voltage responsive to the first pulse is associated with a first charging circuit in the plurality of charging circuits…” in combination with the remaining limitations of independent claim 10. Dependent claims 18-20 are also allowed.
The examiner found BAARMAN et al. (US 2010/0259217 A1, hereinafter BAARMAN) and YAMANISHI et al. (US 2018/0226815 A1, hereinafter YAMANISHI).
BAARMAN discloses wireless charging system comprising an array of coils wherein data collected from response to pinging a plurality of coils is used conjunction with data regarding the secondary device in order to determine position information about the secondary coil. YAMANISHI discloses a wireless charging device includes a plurality of charging coils, a plurality of position detection coils corresponding respectively to the charging coils, and a voltage monitoring circuit for measuring a coil-end voltage of each of the position detection coils. A comparison is performed between a coil-end voltage of a first position detection coil corresponding to a charging coil used for charging and a coil-end voltage of a position detection coil adjacent to the first position detection coil, and, depending on a result of the comparison, a charging coil to be used for charging is switched to an adjacent charging coil. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859